Citation Nr: 0420808	
Decision Date: 07/29/04    Archive Date: 08/05/04

DOCKET NO.  02-00 903	)	DATE
	)
On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

Whether there was clear and unmistakable error in the RO 
determination of July 22, 1970 regarding the character of the 
claimant's discharge from service.  

Whether there was clear and unmistakable error in the RO 
determination of September 14, 1981 regarding the character 
of the claimant's discharge from service.  

Entitlement to service connection for post-traumatic stress 
disorder without regard to the character of the claimant's 
discharge from service.


REPRESENTATION

Appellant represented by: Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel

INTRODUCTION

The record shows that on April 12, 1965, the claimant 
enlisted in the United States Army for a period of three (3) 
years, and served on active duty through February 16, 1967, 
at which time he was honorably discharged to immediately 
reenlist (AR 635-200 SPN 313).  He reenlisted the following 
day, February 17, 1967, for a period of four (4) years, and 
his service was terminated by an Other Than Honorable 
discharge on April 10, 1970.  An Administrative Decision of 
July 22, 1970 from the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Louis, Missouri, determined that 
the character of the claimant's discharge from service was a 
bar to all gratuitous VA benefits except for health care 
under 38 U.S.C.A.,Chapter 17, for any disabilities found to 
be service connected.  That Administrative Decision was not 
appealed.  A rating decision of February 1981 granted service 
connection for residuals of a self-inflicted gunshot wound of 
the right knee for treatment purposes only, and that decision 
was not appealed.  An Administrative Decision of September 
14, 1981 from the VARO in St. Louis, Missouri, determined 
that the character of the claimant's discharge from service 
was a bar to all gratuitous VA benefits except for health 
care under 38 U.S.C.A, Chapter 17, for any disabilities found 
to be service connected.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In May 2002, the Board remanded this case because two claims 
that were not fully developed for appeal were found to be 
inextricably intertwined with the issue on appeal.  As of May 
2002, the Board identified the issue on appeal as entitlement 
to VA compensation benefits for post-traumatic stresss 
disorder.  The two inextricably intertwined claims claims 
were identified as clear and unmistakable error (CUE) in an 
RO decision of September 1981 and CUE in an RO decision of 
July 1970.

When a claim involves undeveloped inextricably intertwined 
issues, the Board must remand the claim to provide the 
appellant to an opportunity to complete the appeal process 
with regard to the undeveloped issues.  This requirement was 
stated clearly by the United States Court of Appeals for 
Veterans Claims (then known as the Court of Veterans Appeals) 
more than a decade ago; it is well-established VA law.  See 
Harris v. Derwinski, 1 Vet. App. 180 (1991).

In accordance with the provisions of 38 U.S.C.A. § 7105(d), 
three steps must be completed in proper order to fully 
develop an issue for appeal to the Board the Board of 
Veterans' Appeals:

First, the appellant must file a timely notice of 
disagreement;

Second, the RO must furnish the appellant with a 
statement of the case (SOC);

And third, the appellant must file a timely substantive 
appeal in response to the statement of the case.

The three steps required to fully develop an appeal are 
neither new to VA law nor uncommon in VA procedure.  The 
provisions of 38 U.S.C.A. § 7105(d) have been applied for 
many years and they are applicable to every appeal forwarded 
to the Board of Veteran's Appeals.  Furthermore, there is a 
logic in the sequence of the three steps.  First, the 
claimant informs VA of disagreement with what VA has done.  
This is accomplished through the NOD.  Second, VA provides 
the claimant with a detailed statement of what was done and 
why.  This step, which is accomplished through the SOC, 
provides the claimant with notice-an element that is 
essential to a fair process.  Third, the claimant (now 
properly informed of the applicable facts, laws and 
regulations, and resons for the decision) is provided an 
opportunity to state the basis of the appeal.  This step is 
accomplished through the substantive appeal. The three 
sequential steps are intended to protect the claimant's right 
to a fair process, that is, a process that includes adequate 
notice to the claimant and an adequate opportunity for the 
claimant to be heard.

In this case, the three sequential steps required for full 
development of an appeal have not been completed.

With regard to the claim of CUE in the RO's Septemebr 1981 
decision, the RO denied CUE in May 2000, and the claimant's 
representative filed a NOD in May 2001.  Therefore, there was 
a timely NOD.  With regard to the claim of CUE in the RO's 
July 1970 decision, the RO denied CUE in January 2002, and 
the claimant's representative filed a NOD in January 2000.  
Therefore, there was a timely NOD.

There has not been a proper SOC or a substantive appeal with 
regard to either of the CUE claims.  In March 2004, the RO 
sent the claimant a "Supplemental Statement of the Case."  
According to the information provided in the "Supplemental 
Statement of the Case," the original SOC had been sent to 
the claimant in December 2001 and a previous Supplemental 
Statement of the Case had been sent in Decemebr 2003.  
However, neither the SOC of December 2001 nor the 
Supplemental SOC of December 2003 covered the CUE issues.  
The SOC of December 2001 included no references to CUE.  The 
Supplmental SOC of December 2003 included a citation to one 
pertinent regulation, but CUE was not stated as one of the 
claims, no decision as to a CUE claim was reported, and no 
reasons for denying CUE were given.  Furthermore, the 
"Supplemental Statement of the Case" sent to the claimant 
in March 2004 misinformed the claimant as to the need to file 
a substantive appeal to complete the appeal process:  the RO 
informed the claimant in its cover letter of March 2, 2004, 
that "A response at this time is optional."

As a result of the incomplete development of this claim, a 
remand is necessary for the following actions:

The RO in accordance with the provisions of 
38 U.S.C.A. § 7105(d), must furnish the 
claimant with a Statement of the Case that 
fully addresses the claims of CUE in the 
RO's decision of September 1981 and CUE in 
the RO's decision of July 1970.  In addition 
to providing the claimant with all the 
elements of a proper SOC, as specified in 
38 U.S.C.A. § 7105(d)(A-C), the RO must 
provide the claimant with notice of the 
requirements for perfecting the appeal and 
notice of the time limits for completing 
those requirements.  The claimant must be 
afforded an opportunity to complete the 
appeal by filing a substantive appeal.

Thereafter, if in order, the case should be returned to the 
Board for further appellate action.  

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  It must be 
emphasized, however, that the appellant has the right to 
submit any additional evidence and/or argument on the matters 
the Board has remanded to the RO.  Kutscherousky v. West, 12 
Vet. App. 369, 372-73 (1999). 



	                        
____________________________________________
	G. H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA 
or Board) is the final decision for all issues addressed in 
the "Order" section of the decision.  The Board may also 
choose to remand an issue or issues to the local VA office 
for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, 
you cannot appeal an issue remanded to the local VA office 
because a remand is not a final decision. The advice below on 
how to appeal a claim applies only to issues that were 
allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do 
not need to do anything.  We will return your file to your 
local VA office to implement the BVA's decision.  However, if 
you are not satisfied with the Board's decision on any or all 
of the issues allowed, denied, or dismissed, you have the 
following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for 
Veterans Claims (Court)
?	File with the Board a motion for reconsideration of this 
decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this 
decision based on clear and unmistakable error. 
Although it would not affect this BVA decision, you may 
choose to also: 
?	Reopen your claim at the local VA office by submitting 
new and material evidence. 
There is no time limit for filing a motion for 
reconsideration, a motion to vacate, or a motion for revision 
based on clear and unmistakable error with the Board, or a 
claim to reopen at the local VA office.  None of these things 
is mutually exclusive - you can do all five things at the 
same time if you wish.  However, if you file a Notice of 
Appeal with the Court and a motion with the Board at the same 
time, this may delay your case because of jurisdictional 
conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 
120 days from the date this decision was mailed to you (as 
shown on the first page of this decision) to file a Notice of 
Appeal with the United States Court of Appeals for Veterans 
Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have 
time to appeal to the Court.  As long as you file your 
motion(s) with the Board within 120 days of the date this 
decision was mailed to you, you will then have another 120 
days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the 
Court.  You should know that even if you have a 
representative, as discussed below, it is your responsibility 
to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for 
Veterans Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the 
procedure for filing a Notice of Appeal, the filing fee (or a 
motion to waive the filing fee if payment would cause 
financial hardship), and other matters covered by the Court's 
rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly 
from that website.  The Court's facsimile number is (202) 
501-5848. 

To ensure full protection of your right of appeal to the 
Court, you must file your Notice of Appeal with the Court, 
not with the Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a 
motion asking the BVA to reconsider any part of this decision 
by writing a letter to the BVA stating why you believe that 
the BVA committed an obvious error of fact or law in this 
decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If 
the BVA has decided more than one issue, be sure to tell us 
which issue(s) you want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
459
7
Pag
e 1
CONTINUED



Remember, the Board places no time limit on filing a motion 
for reconsideration, and you can do this at any time. 
However, if you also plan to appeal this decision to the 
Court, you must file your motion within 120 days from the 
date of this decision. 

How do I file a motion to vacate? You can file a motion 
asking the BVA to vacate any part of this decision by writing 
a letter to the BVA stating why you believe you were denied 
due process of law during your appeal. For example, you were 
denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement 
of the Case or Supplemental Statement of the Case, or you did 
not get a personal hearing that you requested. You can also 
file a motion to vacate any part of this decision on the 
basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above 
for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, 
if you also plan to appeal this decision to the Court, you 
must file your motion within 120 days from the date of this 
decision. 

How do I file a motion to revise the Board's decision on the 
basis of clear and unmistakable error? You can file a motion 
asking that the Board revise this decision if you believe 
that the decision is based on "clear and unmistakable error" 
(CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You 
should be careful when preparing such a motion because it 
must meet specific requirements, and the Board will not 
review a final decision on this basis more than once. You 
should carefully review the Board's Rules of Practice on CUE, 
38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time 
limit on filing a CUE review motion, and you can do this at 
any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement 
indicating that you want to reopen your claim.  However, to 
be successful in reopening your claim, you must submit new 
and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, 
but you can also appoint someone to represent you.  An 
accredited representative of a recognized service 
organization may represent you free of charge.  VA approves 
these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An 
accredited representative works for the service organization 
and knows how to prepare and present claims. You can find a 
listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who 
is not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather 
than before VA, then you can get information on how to do so 
by writing directly to the Court.  Upon request, the Court 
will provide you with a state-by-state listing of persons 
admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information 
is also provided on the Court's website at 
www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  
Except for a claim involving a home or small business VA loan 
under Chapter 37 of title 38, United States Code, attorneys 
or agents cannot charge you a fee or accept payment for 
services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or 
accredited agent within 1 year of a final BVA decision, then 
the attorney or agent is allowed to charge you a fee for 
representing you before VA in most situations.  An attorney 
can also charge you for representing you before the Court.  
VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney 
or agent may charge you a reasonable fee for services 
involving a VA home loan or small business loan.  For more 
information, read section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement 
for reasonableness, or you or your attorney or agent can file 
a motion asking the Board to do so. Send such a motion to the 
address above for the Office of the Senior Deputy Vice 
Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Pa
ge 
2



